Title: From Thomas Jefferson to George Jefferson, 8 November 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Nov. 8. 1799.

I have to acknolege the reciept of your two [letters of Oct. 28. and] Nov. 4. and I now inclose you [the two] reciepts recieved in […] letter, with a proper authority indorsed on each to [recieve whatever] […] to be given in exchange for them. I presume interest will be […] if it be a certificate which is to be given in exchange for these  […]. be so good as to turn it into cash & to pay the proceeds to [mr Richard] Hanson agent for the representatives of Farrell & Jones, to […] my bonds given for a debt of mr Wayles’s to them. those proceeds always destined for this object being about the balance remaining due [from] me of that debt, after mr Hanson shall have compleated […] the bonds I put into his hands in satisfaction of the debt, which I [presume] he has now nearly [affected]. as he is a man of very particular ideas, [be] cautious as to the reciept. I shall be content that it be for so […] ‘paid in discharge of my bonds given for John Wayles’s debt to Farrel & Jones.’ this is so general that he cannot object to it.
I learn from Philadelphia that the best tobo. sells at 9. D. […] I may get a dollar more for mine, on account of it’s character established there. I will therefore pray you to send the whole of mine remaining on hand to that place, consigned to John Barnes; mr Randolph writes to you as to his. I promised mrs Anna Key & her son Walter to do the same [with their] tobo. as my own. it is about 9. or 10. hogsheads. the manifests [are in the] hands of mr [Brydie?] in Richmond. they will send you […] [them], be pleased to ship them with mine & in my name. [I will be glad] to [have a list] of their numbers […] of the […] hogsheads of mine […] shipped to New York. I expect the earliest market at Philadelphia may perhaps be the best, and therefore I write to mr Barnes to sell immediately. I am Dear Sir
your’s affectionately

Th: Jefferson

